EXHIBIT CONTACT:James E. Adams Executive Vice President and Chief Financial Officer 423-278-3050 GREEN BANKSHARES REPORTS FIRST QUARTER EARNINGS GREENEVILLE, Tenn. (April 16, 2009) – Green Bankshares, Inc. (NASDAQ:GRNB), the holding company for GreenBank, today reported financial results for the first quarter ended March31, 2009.The Company reported net income available to common shareholders of $3,548,000 or $0.27 per diluted share for the quarter, after deducting $1,232,000 in TARP-related costs, compared with net income available to common shareholders of $7,178,000 or $0.56 per diluted share for the first quarter of 2008. Stan Puckett, Chairman and Chief Executive Officer, stated, "Although net income for the first quarter was below the level reported in the same period last year, reflecting the increasing intensity of the nation's economic recession during the intervening time, we are pleased that the Company returned to profitability in the first quarter.This rebound was made possible in part by our efforts and actions in the fourth quarter of last year to aggressively identify the credit quality challenges in our loan portfolio, which in turn allowed our first quarter loan loss provision to return to a more historical level.During the first quarter, gross charge-offs totaled $3,736,000 and were offset by recoveries of $2,994,000, resulting in a net charge-off ratio for the first quarter of 0.03%.On an annualized basis, the net charge-off ratio was 0.13% compared with 1.63% for the full year 2008.Clearly, we cannot predict the further effects of the current recession or how long it may last, so we remain cautious in our outlook for the year knowing that tougher conditions probably lie ahead." Puckett noted that the Company continues to focus on capital strength and liquidity.Tangible common equity to tangible assets improved to 5.95% at March 31, 2009, from 5.50% at year-end 2008.At the end of the first quarter of 2009, the Bank's Tier 1 leverage ratio was 11.63%, its Tier1 risk-based capital ratio was 13.74%, and the Bank's total risk-based capital ratio was 15.00% – all well above the required minimums of 5%, 6% and 10%, respectively, to be deemed a 'well capitalized' institution." The following information graphically displays the Bank-only loan portfolio breakdown, by purpose code, at March 31, 2009, and does not include overdraft reclassifications: -MORE- Green
